Citation Nr: 0817224	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to increased burial benefits.  


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
in the Philippine Commonwealth Army from September 1941 to 
November 1942 and from August 1945 to June 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).  On 
her March 2006 Form 9, the appellant indicated that she 
desired a Central Office hearing.  A December 2006 report of 
contact noted that the appellant withdrew her hearing 
request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the appellant contends that the veteran's death is 
related to his service-connected heart disease.  

According to his death certificate, the veteran died in July 
2005; the immediate cause of his death was cardio-respiratory 
arrest and the underlying cause was cancer of the urinary 
bladder.  At the time of his death, service connection was in 
effect for ischemic heart disease, moderate malnutrition with 
irritable bowel syndrome, and malaria, rated as 60, 10, and 0 
percent disabling, respectively.  He was in receipt of a 
total rating based on individual unemployability due to 
service-connected disabilities, specifically his heart 
disorder.  The evidence shows that within a couple of months 
of the veteran's death he was hospitalized for, among other 
things, acute inferior wall myocardial infarction status post 
treponema pallidum immobilization for transient fascicular 
block, acute renal failure secondary to ischemic nephropathy, 
stage II hypertension, and bladder cancer status post 
cystostomy.  Within a month of his death, he sought treatment 
for complaints of difficulty breathing.  A June 2005 private 
medical record included the diagnosis of dyspnea with a 
questionable etiology related to congestive heart failure 
secondary to coronary artery disease.  As the evidence shows 
that the veteran was treated within a close time frame of his 
death for disabilities and symptoms related to ischemic heart 
disease (a service-connected disease), the Board finds that a 
medical opinion is necessary to determine whether the 
veteran's service-connected disability(ies) caused or 
contributed to his death.  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a) (2007).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a) (2007).  For a service-
connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto. 38 C.F.R. § 3.312(b) (2007).  
In determining whether a service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1) (2007).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3) 
(2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive and debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).

The record shows that in connection with the appellant's 
claim in this case, the RO issued her a correspondence in 
August 2005 which informed her that to substantiate the 
claim, the evidence must show that the veteran either died in 
service, or that he died "from a service-connected injury or 
disease."  The correspondence did not inform her of the 
disabilities for which service connection was in effect at 
the time of death, or advise her that the claim could be 
substantiated by evidence showing that the veteran's service- 
connected disorders caused or contributed substantially or 
materially to his death.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.

Given the deficiencies in the August 2005 notice provided the 
appellant in this case, particularly as service connection 
was in effect for several disorders when the veteran died, 
the Board will remand the case for the issuance of 
38 U.S.C.A. § 5103(a)-compliant notice.

As the appellant's claim for burial benefits in excess of 
$300 is inextricably intertwined with her claim of service 
connection for the cause of the veteran's death, the latter 
issue must be addressed prior to appellate adjudication of 
the burial benefits issue.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, Board consideration of the merits 
of the appellant's claim for burial benefits in excess of 
$300 is deferred pending the adjudication of her cause of 
death claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disorders for which service connection was 
in effect at the time of the veteran's 
death, and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a veteran's death on the basis of 
direct and secondary service connection.  
Hupp, supra. Also, the letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO/AMC will attempt to obtain on her 
behalf.  

2.  The RO/AMC should contact the 
appellant and request that she identify 
the names, addresses and approximate dates 
of treatment for all health care providers 
who may possess additional records of the 
veteran pertinent to the appellant's 
claim.  With any necessary authorization 
from the appellant, the RO/AMC should 
attempt to obtain and associate with the 
claims file any medical records identified 
by the appellant which have not been 
secured previously.

3.  If the RO/AMC is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO/AMC should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between the 
veteran's service-connected diseases and 
the cause of the veteran's death.  The 
claims file must be made available to and 
be reviewed by the examiner before he or 
she reaches any opinion as to any of the 
issues presented for consideration.  In 
addition, the examiner is requested to 
specifically respond to the following:

(a) Is it at least as likely as not (a 50% 
degree of probability or greater) that the 
any of the veteran's service-connected 
disabilities singly, or jointly with some 
other condition(s), were the immediate or 
underlying cause of death or was 
etiologically related thereto?

(b) Is it at least as likely as not (a 50% 
degree of probability or greater) that the 
veteran's service-connected chronic 
ischemic heart disease, irritable bowel 
syndrome and/or malaria residuals 
contributed substantially or materially; 
that it combined to cause death; or that 
it aided or lent assistance to the 
production of death?

(c) Please explain whether the veteran's 
any of the veteran's service-connected 
disabilities could be medically 
characterized as "involving active 
processes affecting vital organs" with 
"resulting debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death." See 38 C.F.R. § 3.312(c)(3) 
(2007).

(d) Was the cardio-respiratory arrest due 
to bladder cancer, or any primary cause of 
death, "so overwhelming that eventual 
death can be anticipated irrespective of 
coexisting conditions"?  See 38 C.F.R. 
§ 3.312(c)(4) (2007).

(e) If the answer to (d) is yes, then 
please explain whether any of the service-
connected disabilities, were "of itself 
of a progressive and debilitating nature" 
and were "of such severity as to have a 
material influence in accelerating death." 
See 38 C.F.R. § 3.312(c)(4) (2007).

The medical opinions must be rendered by 
exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the death of 
the veteran.  If the provider cannot 
answer any of the above questions without 
resort to speculation, he or she should so 
indicate.

5.  Thereafter, the RO/AMC should review 
the record and ensure that all development 
actions have been conducted and completed 
in full.  The RO/AMC should then undertake 
any other action required to comply with 
the notice and duty-to-assist requirements 
of the Veterans Claims Assistance Act and 
VA's implementing regulations.  Then, the 
RO/AMC should re- adjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO/AMC should issue a 
supplemental statement of the case and 
provide the appellant an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


